BELCHER, Commissioner.
The conviction is for the sale of whiskey from licensed premises during prohibited hours; the punishment, 30 days in jail and a fine of $250.
The information alleged, and the court in its charge to the jury, made the appellant’s guilt depend upon proof that the appellant was the holder of a package store permit which authorized the sale of whiskey on certain described premises between specified hours.
There is no competent evidence that the appellant was the holder of a package store permit authorizing the sale of whiskey on certain described premises. Therefore, the evidence is insufficient to support the conviction.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.
WOODLEY, P. J., absent.